Petition for reinstatement to membership in the bar of this state brought by George F. McDonald, Jr., who on April 29, *9641975, was indefinitely suspended from engaging in the practice of law in this state. See In the Matter of George F. McDonald, 114 R.I. 949, 337 A.2d 248 (1975).
After consideration of the petitioner’s arguments in support of the application and the facts involved in our initial suspension, the petition is denied without prejudice to the petitioner’s right to reapply for reinstatement on or after January 1, 1978.
Entered as an order of this court this 6th day of January, 1977.